 

Case 20-10343-LSS Doc5022 Filed 05/25/21 Page1of4

 

 

 

 

 

 

 

ae 2: Ci er of Cour ae Sa ay tb, aor! :
Me JET EN
LA S Ban [e rugt Du. wee Br ae eat MAY RAY 25, _AM 8: 38
iy War ket” § alt bth oor 48 anf eee —
Wi lning ton DE 14Gol STAICTOF DELAWARE

 

 

 

 

 

 

Pine ren Se ia
Please hi lee: this Corr espns bene oe ait

 

 

Sate ies Siverstein’s (Court aie the above _

desorbed fon aes keuptey. (ase. Py

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 20-10343-LSS Doc 5022 Filed 05/25/21 Page 2of4

Tustice Laurl Silverstein
BS Al Bankruptoy Cate
Wilma iaston DE \4b~1

NG.

   

 

Honorable Sushil Silveestein
Please Aceept this lorcespondence in the Spirit ae 1s weiter,

as an honest pttemot 4, ex press how A Seca involved in His
Cade, gad Why the ultimate cesult 1S importagt b& me

As ty ladda -; 1a Rocklzdoe. Fle cida , J hod Promising fi ture.
Gb ouina ue narddle Lass ia beatnt Acta, fe Lxtelled in Ava demics
And caida! top marks LA all My lasses. A pactizipated ia pros lams
fe “gifted” stulents andl (neay des, tnt ratuerscila activities, iacluding
Pk Scouts and Boy Scouts. by Fac however ray nepalive Lxperiences
im Boy Scouts had the most Sessa and profound fed wpoa rey hfe.

A ill not eve describe the Sickening anh abominable abrede
Sutferod ot the Wind of these predators my CHoraeys have the
6 oecific detarls im my Bile in Hike possession, and dL am Certain
bots < dlbhads have Leon clisclose dy +, Wose who netdedo: kasi th. de
intend Xo take this oppor lumrty be riANcte the Life ¢hansging damage
dat alouse had Wp my fe, J? be is bre af As possible

As wes typical if aa hime, ay parents bousdea the Boy Stouts
and these Stout Leaders, watonditienally, oftea alla wing £uem te
being me home abter Deekly ” tooo Maeetinge! Lheneby Ln intention-
ally Phisit tating ppoortunrtits fe QV er nb 8 abse- "he Vast
mas loathe o Ho most Serioud abuse JL sulPered hapoened dn
. Cap a4 twigs” Gnd! 'Samborees” on Boy 9co ut ptopert its, and
Pa parents pend ly Signed olf bn these bay ee aking it
ry good 1a erp ensive Sy for me to arn Valuable foski Is.

(1)

 
Case 20-10343-LSS Doc5022 Filed 05/25/21 Page 3of4

 

Lnstead because of the nee [ialnse ans ae

of clecision- males aX BSA. I Yedame an abused and broken
yobs MAY , Full lof four wii st pws aia Conon. The
esate Lodlines Q pad about my self and the oy Stouts Wy
egrnot van Cent ko daseribe. Wy Le fe) apart. ;

Nears nt Lhe duture Jd SHU blamed (ivy pacents sor not
believing Ve haviag deken dhe Side of the. abusers, the ell -
Know pn and tented © Troop Leadors. When ed tried to tu Kren
lWith humiliation ¢& Unnoal ass mou) Dhy d wes Crying for no
apoarenk reason, A 0s Wen paddled ‘ead bold to “sb caielen- wp.
My af btents kook ther poy quilt and hear et With Dig nk,”
ber Sead es, and A Know Hoey Wowdl how’ Want ye +p pursue
this Wain te the biter end - i: not fer tng Sel+ but for they:
‘Yor Wai V2650n and more uk Can never fo eqive Yios foreet
Lye BSH. : :

When rn ator nov informed me thet ney ac tm dor ab use
Cove ense Xion miaht be Su dpe atau fot @ Cae Wh ve lag
Cuecent Mpread ization Placa, J nud B meust were the Court
this letter . Vo nit this Case ‘5 about the Aversion and atx {ons
Cor (aactions) of an orgamiration that left clamaaed And de steoyedl
lives in tts pate.

Che wale of my abuse lefe me to besia Smoking Lebore &

left TH. yrade J ad my fi rch al rest ok Sthool in “0-4, arade.
dt attempted Hish School aad at 4. We bo (co aval. iN Cod Ant
Concent oe - L ilrop eed ot. DL became dng addicted , Xk Wanted

Te sed ag pas My hopes for & Career in lay pr
medicr ne were Ove with Yre fir ot HUM OUS arrest end selon
(2)

 

 

 

 
Case 20-10343-LSS Doc5022 Filed 05/25/21 Page 4of4

 

Coniietions. Pla inappropriate 0 Pelpkiodships CAwe and Went.
dn and Ov co youl S and yobs , my \tke WAs & Polley coaster vt bad
dlenisions Fueled by Sell-hote. d loctred ayself and Was diseucted
Ie wu -Cettection ia the warroe, A Cos my sell and getty mated”
owiuide, the last oAtew gt Octurcing Wo deus Per Christmas
45 a ueas (4090) , "2 user Wer More dangerous. ond deadly
demas, pverdosing and then recovering fo» Briel periozls Sal

Aeogt menk facilities and qai\s
My truth 15 not a pet, one, but this wmch Wf de kenow:

Le lap 9 (sh and dst hotowi site dons of my life ended 400m
aF$ter Jo per din my ME 60, 6 ove uni forna,

A bad this \ otter wow be beet, A om vA Recon ly (ow,
yer Ww lands shake Os J Write AAS | en Spent many Ries
TTS a4 whet bo verte wher ty leove Out. W a pelea if too Many
Dords Came tumbling ky this paper Komrelt , J just thowe kt
Vow Should Know ohat ys (ose iS cual about to me , And? to
ocop jut lilee we. J hove MoM Coan a?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
